Citation Nr: 1743376	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-41 146	)	DATE
Advanced on the Docket 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for a lumbar strain with degenerative joint disease for purposes of accrued benefits.

3. Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for right knee degenerative joint disease for purposes of accrued benefits.

4. Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for right lower extremity radiculopathy for purposes of accrued benefits.

5. Entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for left lower extremity radiculopathy for purposes of accrued benefits.

6. Entitlement to service connection for a psychiatric disability, to include anxiety and depression for purposes of accrued benefits.

7. Entitlement to service connection for neurologic disability of the upper extremities for purposes of accrued benefits.

8. Entitlement to service connection for neurologic of the lower extremities other than radiculopathy, to include neuropathy for purposes of accrued benefits.

9. Entitlement to an initial rating higher than 40 percent for a lumbar strain with degenerative joint disease for purposes of accrued benefits.

10. Entitlement to an initial rating higher than 10 percent for right knee degenerative joint disease for purposes of accrued benefits.

11. Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy for purposes of accrued benefits. 

12. Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy for purposes of accrued benefits.

13. Entitlement to a compensable rating for otitis externa for purposes of accrued benefits.



REMAND

The Veteran served on active duty from February 1970 to June 1972.  He died in October 2011 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter currently resides with the San Juan, Puerto Rico RO.

Cause of Death

In May 2016, the Board remanded the matter of entitlement to service connection for the cause of the Veterans death for further evidentiary development.  Pursuant to the May 2016 Board remand, September 2016 VA opinions were obtained as to the cause of the Veteran's death.  Upon review, the Board finds that the opinions obtained are inadequate.

As to whether it was at least as likely that any of the Veteran's service-connected disabilities contributed significantly or materially to cause his death, the September 2016 VA examiner provided a negative opinion, stating simply that there was no evidence in the medical records reviewed that the Veteran's service-connected disabilities or his exposure to toxic herbicides contributed significantly or materially to cause his death.  When asked whether the Veteran's hypertension (an underlying cause of death on the death certificate) was related to service, the examiner again stated that there was "no evidence of herbicide exposure nor evidence of Vietnam service, nor evidence of tour of duty to areas associated with herbicide exposure, no evidence of a diagnosis of/nor treatment for hypertension in the Veteran's STRS while in service nor within one year of military discharge, and the fact that arterial hypertension is not considered a presumptive diagnosis for herbicide exposure."

The Board finds that the September 2016 VA medical opinions are inadequate for adjudication purposes, as the examiner did not provide adequate rationale in support of the medical opinions provided in the examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The absence of treatment records is a fact capable of lay observation.  It is of interest to the Board whether any of these disorders may be related to service, notwithstanding the lack of such evidence.  
Indeed, VA regulations provide that a disability need not be diagnosed during service for service connection to be granted.  See 38 C.F.R. § 3.303 (2016).  

Accrued Benefits

In March 2011, the Veteran perfected an appeal as to the remaining issues listed above.  Unfortunately, he passed away before a decision could be issued by the Board.  Accordingly, the Board issued a decision in May 2016 that dismissed these claims, but noted on that occasion that the appellant could continue these claims if she filed a valid claim for substitution.  On that same date, in addition to remanding the claim for cause of death, the Board also remanded a nonspecific claim for "accrued benefits" on the basis that the appellant submitted a notice of disagreement on this issue, and she was entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board appreciates that some confusion may have arisen, and wishes to clarify it here.  To review, in September 2010, the Veteran submitted a timely notice of disagreement to an August 2010 rating decision which denied the issues listed above.  After receiving a statement of the case in March 2011, he submitted a timely VA Form-9 to perfect the issues on appeal later that same month.  He died shortly thereafter in October 2011.  The appellant filed a claim for Dependency and Indemnity Compensation (DIC) in December 2011.  

38 C.F.R. § 3.1010 (2016) establishes that, if a veteran dies after October 10, 2008 (which was the case here), a surviving spouse may request to substitute, and may continue the claim on appeal on behalf of the deceased claimant, if the request is made within one year of the veteran's death.  This section also states that the submission of a claim for DIC encompasses a claim to substitute, if applicable.  See 38 C.F.R. § 3.1010(c)(2).  All of these requirements have been met here.  

Therefore, while the Board dismissed these claims in May 2016, they were dismissed only to the extent that the Veteran himself had any entitlement.  The claims remain on appeal for purposes of accrued benefits.  However, given the confusion, and given the apparent absence of any notice sent to the appellant as to how she may pursue these claims, these claims should be remanded for notice and the opportunity to present evidence, in order to prevent any potential prejudice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with the appropriate notice, informing her as to what evidence she may submit to substantiate the claims on appeal.  She should also be provided an adequate amount of time to submit any additional evidence she may have in her possession.

2. Refer the appellant's claims file to an appropriate VA physician, other than the physician who provided the September 2016 opinions, to review and provide opinions as to the cause of the Veteran's death.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities (chronic lumbar strain with lumbar degenerative joint disease, impairment of the left knee, right knee degenerative joint disease, bilateral radiculopathy of the lower extremities, and otitis externa) contributed significantly or materially to cause his death (e.g., hastened death or rendered him less capable of resisting the conditions that caused death)?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal acute myocardial stroke was related to potential herbicide exposure in service or was otherwise the result of a disease or injury in service?

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal arterial hypertension had its clinical onset in service, had its onset in the year immediately following service, was related to potential herbicide exposure in service, or was otherwise the result of a disease or injury in service?

(d) Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal cerebral tumor had its clinical onset in service, had its onset in the year immediately following service, was related to potential herbicide exposure in service, or was otherwise the result of a disease or injury in service?

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the issues on appeal.  If any of the above issues are denied, she should be provided with a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

